Case 2:19-mj-03647-MF Document 10 Filed 12/20/19 Page 1 of 3 PageID: 21




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA                :   Hon. Mark Faik

            v.                               Mag. No. 19-3647 (MF)

 MICHAEL CASTRO                          :   ORDER FOR A CONTINUANCE



      This matter having come before the Court on the joint application of

Craig Carpenito, U.S. Attorney for the District of New Jersey (by Naazneen

Khan, Assistant United States Attorney), and defendant Michael Castro (by

David Holman, Esq.), for an order granting a continuance of the proceedings in

the above-captioned matter from the date this Order is signed through

February 29, 2020, to permit defense counsel the reasonable time necessary

for effective preparation in this matter and to allow the parties to conduct plea

negotiations; and the defendant being aware that he has the right to have the

matter submitted to a grand July within 30 days of the date of his arrest

pursuant to Title 18, United States Code, Section 3 161(b); and three prior

continuances having been entered; and the defendant, through his attorney,

having consented to the continuance; and for good and sufficient cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:
Case 2:19-mj-03647-MF Document 10 Filed 12/20/19 Page 2 of 3 PageID: 22




      (1) The parties seek additional time to engage in plea negotiations, which

would render any grand july proceedings and any subsequent trial of this

matter unnecessary;

      (2) The defendant has consented to the aforementioned continuance;

      (3) The grant of a continuance will likely conserve judicial resources; and

      (4) Pursuant to Title 18, United States Code, Section 3161(h)(7), the ends

of justice served by granting the continuance outweigh the best interests of the

public and the defendant in a speedy trial.

      WHEREFORE, it is on this           day o__, 2019;

      ORDERED that this action be, and it hereby is, continued from the date

this Order is signed through February 29, 2020; and it is further




                                        2
Case 2:19-mj-03647-MF Document 10 Filed 12/20/19 Page 3 of 3 PageID: 23




      ORDERED that the period from the date this Order is signed through

February 29, 2020 shall be excludable in computing time under the Speedy

Trial Act of 1974,                                      S
                                                       F,   d
                                  I:
                                             -
                                                 A
                                                  I
                                       ,_y.:t//7

                                   HONORABLE MARK FALK
                                   United States Magistrate Judge



Form and entry consented to:




bavid Holman, Esq.
Counsel for Michael Castro




  VL
a
Naazneen Khan
Assistant U.S. Attorney




Jamel Vcfrer
Chief,,k’hjent Crimes Unit




May Toscno, Deputy Chief
Criminal Division



                                       3
